Case 8:20-cv-01911-DOC-DFM Document 1-1 Filed 10/02/20 Page1of25 Page ID #:12
Electronically Filed by Superior Court of California, County of Orange, 02/07/2020 12:41:46 PM.
30-2020-01130663-CU-PL-CJC - ROA # 4 - DAVID H. YAMASAKI, Clerk of the Court By Jessica Edwards, Deputy Clerk.

 

SUM-100
(CITA SION VUDICIAL) OLD PARA OBA OORT
NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO):

SUZUKI MOTOR CORPORATION, SUZUKI MOTOR OF
AMERICA, INC., a California Corporation, and DOES 1 through
100, inclusi

YOU AKE BEING SUED BY PLAINTIFF:

(LO ESTA DEMANDANDO EL DEMANDANTE):

ERRITON HALL, an individual

 

 

NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
below. .

You have 30 CALENDAR DAYS afier this summons and legal papers are served on you to file a written response at this court and have a copy
served on the plaintiff. A letter or phone cail will not protect you. Your written response must be in proper legal form if you want the court to hear your
case. There may be a court form that you can use for your response. You can find these court forms and more information at the Catifomia Courts
Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
may be taken without further warning from the court.

There are other tegal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
referral service. If you cannot afford an attorney, you may be eligible for free egal services from a nonprofit legal services program. You can locate
these nonprofit groups at the Califomia Legal Services Web site (www.lawhelpcalifomia.org), the Califomia Courts Online Self-Help Center
(www.courtinfo.ca.gov/selfhelp), or by contacting your focal court or county bar association. NOTE: The court has a statutory lien for waived fees and
costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's fien must be paid before the court will dismiss the case.
{AVISO! Lo han demandade. Si no responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su version. Lea la informacion a
continuaci6n.

Tiene 30 DIAS DE CALENDARIO después de que /e entrequen esta citacién y papeles legales para presentar una respuesta por escrito en esta
corte y hacer que se entreque una copia al demandante. Una carta o una Namada telefénica no fo protegen. Su respuesta por escrite tiene que estar
en formato legal correcto si desea que procesen su caso en ia corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
Puede encontrar estos formularios de fa corte y mas informacion en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
bibliotaca de feyes de su condado o en la corte que le quede mas cerca, Si no puede pagar la cuota de presentacién, pida al secretario de fa corte
que le dé un formulario de exencién de pago de cuotas, Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y fa corte fe
podré quitar su suelde, dinero y bienes sin mas advertencia. .

Hay otros requisitos legales. Es recomendable que lame a un abogado inmediatamente. Si no conoce a un abogado, puede lamar a un servicio de
remisién a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,

(www. lawhelpcatifomia.org), en ef Centro de Ayuda de fas Cortes de Califomia, (www.sucorte.ca.gov) o poniéndose en contacto con fa corte o el
colegio de abogados focales. AVISO: Por ley, la corte Gene derecho a reciamar las cuotas y los costas exentos por imponer un gravamen sobre
cualquier recuperaci6én de $10,000 6 més de valor recibida mediante un acuerdo o una concesién de arbitraje en un caso de derecho civil, Tiene que
pagar el gravamen de la corte antes de que /a corte pueda desechar el caso.

The name and address of the court is: . CASE NUMBER:
(El nombre y direccion de Ia corte es): Superior Court, Orange County drvemer def Caso):
Central Justice Center 30-2020-01130663-CU-PL-C)C

700 W. Civic Center Drive, Santa Ana, CA 92702 Judge Walter Schwarm

The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(El nombre, la direccién y el niimero de teléfono del abogado del demandante, o del demandante que no tiene abogado, es):

Robert T. Simon (SBN: 238095); Travis E. Davis (SBN: 291776); Edwin Hong (SRN: 32.5586)

 

 

 

The Simon Law Group, LLP, 1327 N. Broadway, Santa Ana, CA 92706; T: 5-855-8910 ; Fax: (714):916-5051

DATE: oO2/07 {2020 DAVID H. YAMASAKI, Cterk, by Ddidnn , Deputy
(Fecha) Clerk of the Court (Secretario} (Adjunto)

(For proof of service of this summons, use Proof of Service of Summons (form POS-0107.)
(Para prueba de entrega de esta citatién use el formulario Proof of Service of Summons, (POS-070)).
an NOTICE TO THE PERSON SERVED: You are served
1. as an individual defendant.
2. [[_] as the person sued under the fictitious name of (specify):

SUZUKI Mott OF AMERICA Tuc.

3. F<] on behalf of (specify): t Celsforure orp retin
under: [><] CCP 416.10 (corporation) (L.] CCP 416.60 (minor)
[__] CCP 416.20 (defunct corporation) [__] CCP 416.70 (conservatee)
[-_] CCP 416.40 (association or partnership) [__] CCP 416.90 (authorized person)

[1] other (specify):

 

Jessica Edwards

 

 

 

 

 

 

4. by personal defivery on (date):
Paga Toft
Form Adapted for Mandatory Use Code of Civil Procedure §§ 412.20, 465
dudicial Council of Catifomia SUMMONS yaw Gothia capo

SUM-100 (Rev. July 1, 2009)
Case 8:20-cv-01911-DOC-DFM Document 1-1 Filed 10/02/20 Page 2 of 25 Page ID #:13

lectronically Filed by Superior Court of California, County of Orange, 02/07/2020 12:41:46 PM.
p63-CU-PL-CJC - ROA # 2 - DAVID H. YAMASAKI, Clerk of the Court By Jessica Edwards, Deputy Clerk.

ame Lt

30-2020-01 130

THE SIMON LAW GROUP, LLP
Robert T. Simon (SBN: 238095)
Travis E. Davis (SBN: 291776)
Edwin Hong (SBN: 325586)
1327 N. Broadway

Santa Ana, CA 92706

Tel: 855-855-8910

Fax: 714-916-5051

—

Attorneys for Plaintiff, Erriton Hall

SUPERIOR COURT OF THE STATE OF CALIFORNIA

Oo CO SS DB WA BP WH bv

FOR THE COUNTY OF ORANGE

—
S

30-2020-01130663-CU-PL-CIC
Judge Walter Schywarm

Unlimited Civil

ERRITON HALL, an individual; Case No.:

— ae
Lo

Plaintiff,

ay
ww

COMPLAINT FOR DAMAGES - PERSONAL
vs. INJURY

eS
-

SUZUKI MOTOR CORPORATION, SUZUKI 1) STRICT PRODUCTS LIABILITY —
MOTOR OF AMERICA, INC., a California DESIGN DEFECT

Corporation, and DOES 1 through 100, 2) STRICT PRODUCTS LIABILITY —
inclusive, FAILURE TO WARN

3) NEGLIGENCE, and,

4) BREACH OF IMPLIED WARRANTIES

—
GN

1327 N. Broadway
Santa Ana, CA 92706
Tel: 855-855-8910 — Fax: 855-855-8910

—_
a o>)

THE SIMON LAW GROUP, LLP
oo

Defendants. PRAYER FOR PUNITIVE DAMAGES

—
\©

 

JURY TRIAL IS DEMANDED

 

No
So

Comes now plaintiff ERRITON HALL, and for causes of action against the defendants, and

No
—

each of them, alleges as follows:

ALLEGATIONS REGARDING THE PARTIS, JURISDICTION AND VENUE

mo ON
WwW bd

1. Plaintiff ERRITON HALL is a competent adult. As further described below, plaintiff

bho
LL

was injured as a result of the failure of his brakes to engage when another vehicle failed to provide

No
Nn

the right of way, causing plaintiff to lose control of his vehicle and collide into the at-fault vehicle.

bo
ON

2, Defendant Suzuki Motor Corporation (hereafter, "SMC") is a corporation that has

nN
~

done and is doing business within California, including in the County of Orange.

No
oe

1
COMPLAINT FOR DAMAGES ~— PERSONAL INJURY

 

 

 
Case 8:2

Hermosa Beach, CA 90254
Tel: 855-855-8910 — Fax: 855-855-8910

THE SIMON LAW GROUP, LLP
34 Hermosa Ave

Co CO SF SN DN OO BR WD NY eS

BR DN BK BD BDO WD ND RD ROO ee eae ea ee
ao TO OH FR WD NY =e DW OO wo DQ HDR WwW BP WH HBO +

 

O-cv-01911-DOC-DFM Document 1-1 Filed 10/02/20 Page 3 of 25 Page ID #:14

3. Defendant Suzuki Motor of America, Inc. (hereafter, "SMAI") is a corporation that
has done and is doing business within California, including in the County of Orange.

4. The amount in controversy exceeds the "limited jurisdiction" of the Superior Court.
Accordingly, this matter is filed within the "unlimited" civil jurisdiction of this Court.

5. Venue is proper in this Court, as one or more defendants resides within this County
and judicial district, and/or is subject to suit in this County for having failed to designate a principal
place of business within the State of California in the records of the Secretary of State, and/or that
one or more tortious acts, omissions or injuries causing damage to Plaintiff occurred within this
County and judicial district.

6. The true names and capacities of the defendants sued under the fictitious names of
"DOE 2" through "DOE 100" are not presently known to Plaintiff. Plaintiff will seek to amend the
complaint to substitute the true names of said defendants in place of these fictitious names when
and if those identities are ascertained.

7. Plaintiff is informed and believes that the defendants named in this complaint
(including those designated by fictitious name) are liable to the Plaintiff for the injuries and
damages alleged in this complaint by virtue of each of said defendant's negligent acts or omissions,
strict liability, product liability, vicarious or imputed liability, breach of contract or warranty,
misrepresentations, and/or other legal fault.

8. Plaintiff is informed and believes that at the time of the harmful acts, omissions,
breaches and events alleged in this complaint, each defendant was acting as the agent, employee,
servant, partner, officer, director, alter ego, and/or joint adventurer of the other, within the course
and scope of that relationship, so as to render liable each such defendant's corresponding principal,
employer, master, partner, or joint adventurer.

FACTUAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

9. On or about June 27, 2018, in the City of Lynchburg, Virginia, plaintiff was riding a

2004 Suzuki GSX-R 1000 motorcycle (herein “GSXR”), VIN JS1gt76a652108403, which he had

purchased in a private sale.

2
COMPLAINT FOR DAMAGES — PERSONAL INJURY

 

 

 
34 Hermosa Ave.
Hermosa Beach, CA 90254
Tel: 855-855-8910 — Fax: 855-855-8910
—
ws

THE SIMON LAW GROUP, LLP

Case 8:20-cv-01911-DOC-DFM Document 1-1 Filed 10/02/20 Page 4of25 Page ID #:15

10. At around 4:21 pm, Plaintiff was riding the GSXR northbound on Route 29, in

—

Lynchburg, Virginia. Plaintiff attempted to apply his brakes, so that he could slow his speed as he
approached the Odd Fellows Road exit ramp. However, Plaintiffs brakes did not respond
appropriately to control inputs and it became apparent that his brakes were inoperative. Plaintiff
was unable to stop the GSXR, and ultimately lost control, colliding with the guard rail nearby.
Notably, there were no indications of pre-collision skid marks from the Suzuki. Plaintiff on the
GSXR violently collided with the guardrail, ejecting him from the GSXR. The violent collision

caused plaintiffs body to be forcefully driven into the ground in a ravine several feet below the

Oo S&S NSN DB WA FB YW

guardrail.

11. The GSXR malfunctioned unexpectedly while the GSXR was being used by plaintiff

—
oS

in a reasonably foreseeable fashion.

—
—

12. Plaintiff sustained bodily injuries, including to his upper and lower extremities, as a

—
bo

result of the incident. In particular, plaintiff suffered a broken left arm/elbow, three broken lumbar

—
Ww

vertebrae, and a right broken ankle. Plaintiff has and continues to suffer painful injuries for which

i

plaintiff has sought and continues to seek medical treatment. Plaintiff continues to suffer pain,

—
Oo

discomfort, annoyance and inconvenience due to the injuries he sustained as a result of the

incident.

a
~

13. Plaintiff has sought and continues to seek examination, advice and treatment by and

—
oo

from healthcare providers as a result of the incident and its ensuing injuries. He has incurred and

—
\o

will incur substantial expenses and damages, including for medical examination, diagnosis,

tN
Oo

treatment, medication and physical therapy.

bo
—

14. Plaintiff has suffered and will suffer economic and non-economic damages as a

No
bo

result of the injuries arising from the incident and fault of defendants, in an amount according to

No
ios)

proof at the time of trial (or default proceedings). Plaintiff's losses include (without limitation):

ho
S

economic damages for healthcare related expenses as well as loss of earnings and loss of earning

No
ws

capacity; future medical damages related to future expected medical care and treatment; non-

N
an

economic damages for pain, suffering, and inconvenience as a result of the incident, in addition to

No kb
o nv

general damages.

3
COMPLAINT FOR DAMAGES — PERSONAL INJURY

 

 

 
THE SIMON LAW GROUP, LLP

34 Hermosa Ave.
Hermosa Beach, CA 90254

Tel: 855-855-8910 — Fax: 855-855-8910

Case 8:20-cv-01911-DOC-DFM Document 1-1 Filed 10/02/20 Page 5of25 Page ID #:16

Oo fF AN DB WT FP YW NH

NO NH VY YY DP DD DD DR RD aaa eee ea ee
oo sn DBD UN BP WD NY —§ DBD ODO Oo NAN DH WH FBP WO NO KH OC

 

 

FIRST CAUSE OF ACTION
(Strict Products Liability - Design Defect)
Against All Defendants

15. Plaintiff incorporates by reference the preceding paragraphs of this Complaint into
this Cause of Action and each of its Counts.

16. The GSXR—inclusive of its component parts, subassemblies and assemblies, and the
waiver, instructions, and literature included with the product at the time of its sale—is referred to
herein as the “GSXR.”

17. The GSXR is further identified as follows: a Suzuki GSXR 1000 motorcycle, also
described as a "GSXR 1000", a two-wheeled, engine driven gasoline-powered vehicle constructed
of a metallic frame and plastic aesthetic fairing enclosing an internal combustion engine, drive
chain and other mechanical components.

18. Plaintiff was the owner and user of the GSXR.

19. Plaintiff is informed and believes that defendants SMC, SMAI and DOE's 1 through
25 distributed, marketed, advertised and/or sold the GSXR to the public, or otherwise placed the:
GSXR into the stream of commerce.

20. Plaintiff is informed and believes that defendants SMC, SMAI and DOE's 26 through
40 promoted, marketed, solicited on behalf of, and provided access to the GSXR.

21, Plaintiff is informed and believes that defendants SMC, SMAI and DOE's 41 through
55 promoted, marketed, inspected, tested, maintained, certified, provided access to and/or
approved the GSXR as safe and fit for public consumption.

22. Plaintiff alleges that the GSXR which he was riding at the time of the incident was
defectively designed and unreasonably dangerous.

23. Plaintiff claims that the GSXR’s design was defective because the product did not
perform as safely as an ordinary consumer would have expected it to perform.

24. Plaintiff was harmed as a consequence of the above-noted failures of the GSXR.

25. The GSXR’s failure to perform safely when used in the intended or reasonably

foreseeable way was a substantial factor in causing Plaintiffs harm.

4
COMPLAINT FOR DAMAGES — PERSONAL INJURY

 

 
Case 8:2

Hermosa Beach, CA 90254
Tel: 855-855-8910 — Fax: 855-855-8910

THE SIMON LAW GROUP, LLP
34 Hermosa Ave

Oo Oo SN NHN On FP WY NO

mo NM WO HN PO BI NO NO Rm mR ee
oO nN BN A BP WwW NY &|&§ DBD BO OBO NDT DH DH BB WwW NY &S CO

 

 

O-cv-01911-DOC-DFM Document1-1 Filed 10/02/20 Page 6 of 25 Page ID #:17

SECOND CAUSE OF ACTION
(Strict Products Liability — Failure to Warn)
Against All Defendants

26. Plaintiff is informed and believes that each of the defendants knew the GSXR would
be sold and used without inspection for defects.

27. Plaintiff is informed and believes that the GSXR was defective in its design and/or
manufacture when it left the control of each defendant.

28. The GSXR had potential risks that were known or knowable light of the scientific,
medical, engineering and/or technical knowledge that was generally accepted in the community at
the time of the sale of the GSXR.

29. ‘The potential risks presented a substantial danger when the GSXR was used in an
intended or reasonably foreseeable way.

30. Ordinary consumers would not have recognized the potential risks.

31. Plaintiff is further informed and believes as follows: The GSXR at the time of injury
was being used in the manner intended by the defendants or in a manner that was reasonably
foreseeable by defendants as involving a substantial danger not readily apparent. Adequate
instructions and warnings for use of the GSXR, and sufficient warnings of the danger attendant use
of the GSXR, were not given.

32. Plaintiff is informed and believes that the defective nature of the GSXR—including
the absence of adequate warnings and instructions—was a substantial factor in causing the incident
and the plaintiff's injuries and damages.

THIRD CAUSE OF ACTION
(Negligence)
Against All Defendants

33. Plaintiff is informed and believes that defendants SMC, SMAI and DOE's 1 through
100 negligently designed, manufactured, assembled, inspected, tested, sold, leased, distributed,

advertised, rented, maintained and/or marketed the GSXR.

5
COMPLAINT FOR DAMAGES — PERSONAL INJURY

 
34 Hermosa Ave.

THE SIMON LAW GROUP, LLP

 

Case 8:20-cv-01911-DOC-DFM Document 1-1 Filed 10/02/20 Page 7 of 25 Page ID #:18
1 34. Plaintiff is informed and believes that the defendants to this Count negligently
2 || provided, or failed to provide, adequate pre- and post-purchase support of the GSXR, including
3 || with regard to writing, issuing or approving instructions, manuals, warnings, notices and product
4 || literature,
5 35. Plaintiff is informed and believes that the defendants to this Count negligently
6 || provided, or failed to provide, adequate pre- and post-purchase support of the GSXR, including
7 || with regard to preventative maintenance, product recalls, software updates, hardware updates,
8 || daily maintenance, and warranty related maintenance.
9 36. Plaintiff is informed and believes that the defendants to this Count were negligent
10 || with regard to their acts and omissions concerning the issuance of, or failure to issue, instructions,
11 || information, advice, product recall and warnings necessary and advisable for the safe and reliable
, 12||use of the GSXR.
¢ : 13 37. Plaintiff is informed and believes that defendants SMC, SMAI and DOE's 2 through
3 8 14 || 100 knew or reasonably should have known that the GSXR was dangerous or likely to be dangerous
i 15 || when used in a reasonably foreseeable manner.
5 3 16 38. Plaintiff is informed and believes that defendants SMC, SMAI and DOE's 2 through
7 g 17 || 100 became aware of this defect after the GSXR was sold.
" 18 39. Plaintiff is informed and believes that defendants SMC, SMAI and DOE's 2 through
19 || 100 failed to timely recall the GSXR.
20 40. Plaintiff is informed and believes that a reasonable manufacturer, distributor, and
21 || or seller under the same or similar circumstances would have timely recalled the GSXR.
22 41. The negligence and fault of the defendants, including the failure to timely recall the
23 || GSXR, was a legal cause and substantial factor of the incident and of the injuries and damages
24 || resulting from it.
25 || ///
26 || ///
27 || ///
28 || ///
6
COMPLAINT FOR DAMAGES — PERSONAL INJURY

 

 

 
34 Hermosa Ave.

THE SIMON LAW GROUP, LLP

 

 

 

Case 8:20-cv-01911-DOC-DFM Document 1-1 Filed 10/02/20 Page 8 of 25 Page ID #:19
] FOURTH CAUSE OF ACTION
2 (Breach of Implied Warranties)
3 Against All Defendants
4 42. Plaintiff is informed and believes that the GSXR was not merchantable at the time
5 || of purchase.
6 43. Plaintiff is informed and believes that the GSXR was not of the same quality as those
7 || generally accepted in the trade, and/or was not fit for the ordinary purposes for which such goods
8 || are used.
9 44. At the time of purchase, these Defendants were in the business of selling and
10 || distributing the GSXR and its product line and held themselves out as having special knowledge of
11 || skill regarding motorcycles.
, 12 45. Plaintiff was harmed as a result of the failure of the GSXR to have the expected
= : 13 || qualities.
a 14 46. The failure of the GSXR to have the expected quality and be fit for its ordinary
: y 15 || purpose was a substantial factor in causing Plaintiff's harm.
5 16 PRAYER FOR PUNITIVE DAMAGES
. : 17 Against Defendants SUZUKI MOTOR OF AMERICA, INC. and
" 18 SUZUKI MOTOR CORPORATION
19 47. Plaintiff incorporates by reference the preceding paragraphs of this Complaint into
20 || this prayer as if fully set forth at length herein.
21 48. Defendants Suzuki Motor Corporation (“SMC”) and Suzuki Motor of America, Inc.
22 || (“SMAI”), based upon the foregoing allegations, and the allegations hereinafter set forth, each
23 || engaged in a course of conduct which involved malice, oppression, and/or fraud.
24 49. The front brake master cylinder on the subject 2004 Suzuki GSXR motorcycle was
25 || defectively designed and/or defectively manufactured as alleged above. Specifically, the brake
26 || piston in the front brake master cylinder was subject to corrosion, which generated gas in the brake
27 || system, which, in turn reduced the braking power of the front brakes.
28
7
COMPLAINT FOR DAMAGES — PERSONAL INJURY

 

 

 
Case 8:

Hermosa Beach, CA 90254
Tel: 855-855-8910 — Fax: 855-855-8910

THE SIMON LAW GROUP, LLP
34 Hermosa Ave

Oo fF YN DBD WH PR YW HL

10
iv
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

2O-cv-01911-DOC-DFM Document 1-1 Filed 10/02/20 Page 9of25 Page ID #:20

50. This brake defect caused SMC, through its wholly owned American subsidiary,
SMAI, to recall approximately 210,228 Suzuki GSX-R units, including the subject 2004 Suzuki
GSXR. The recall affected all 2004-2013 Suzuki GSX-R600, 2004-2013 Suzuki GSX-R750, and
2004-2013 Suzuki GSX-R 1000 motorcycles.

51. On or about June 27, 2018, the Plaintiff, while riding the 2004 Suzuki motorcycle,
attempted to engage the front brake of the 2004 Suzuki when attempting to exit the highway. The
front brakes failed, in that there was no braking power which prevented the Plaintiff from stopping
before crashing into that vehicle.

52. The Plaintiff suffered catastrophic injuries in the June 27, 2018 crash as more fully
alleged above.

53. SMC, through SMAI, notified the National Highway Traffic Safety Administration
(“NHTSA”) of the recall on October 18, 2013 (“the Untimely NHTSA Notification”). The front brake
defect, alleged above, was the defect SMC identified to NHTSA as being the problem that was the
subject of the recall.

54. SMC, through SMAI, did not notify Plaintiff of the recall until months after his June
27, 2018 crash.

55. The Plaintiffs crash was a direct result of the front brake defect that was the subject
of the October 18, 2013 recall.

56. As will be alleged with specificity below, Defendant SMC, and its wholly-owned
subsidiary SMAI, was well aware, years prior to Plaintiffs June 27, 2018 vehicular collision
(“Collision”), that there existed a front brake master cylinder (“FBMC”) defect that decreased front
braking power on Suzuki GSX-R’s, including the 2004 Suzuki that Plaintiff was riding at the time
of the Collision.

57. As will be alleged with specificity below, SMC and SMAI maliciously, oppressively,
and/or fraudulently (as defined by Civil Code section 3294) failed to timely notify NHTSA or the
general public, including the Plaintiff, of the FBMC defect in Suzuki GSX-Rs.

58. The October 18, 2013 recall was the first notice or warning given by SMC and/or

SMAI to the public of the alleged FBMC defect. This notice was not timely. The timing of this notice,

8
COMPLAINT FOR DAMAGES — PERSONAL INJURY

 

 

 

 
THE SIMON LAW GROUP, LLP

34 Hermosa Ave.
Hermosa Beach, CA 90254
Tel: 855-855-8910 ~ Fax: 855-855-8910

Case 8:2

Oo fo YN DN wD BP WW NHN

Nw bd HNO BPO KN HNO DN NO RO RR OO ee
ao nN DN NH SF WD NY KH CO Oo OHO HN DH AH BR WY YY KS CO

 

D-cv-01911-DOC-DFM Document 1-1 Filed 10/02/20 Page 10o0f 25 Page ID#:21

months after discovering the alleged defect, constitutes malicious, oppressive, and/or fraudulent
conduct as defined by Civil Code section 3294.

59. The federal rules and regulations, as applied by NHTSA, required Defendant SMC
and SMAI to notify NHTSA of the FBMC defect and/or decreased front braking power on its GSX-
R motorcycles, including the 2004 Suzuki at issue, within five (5) days of identifying it.

60. Defendants SMC and SMAI possessed actual knowledge of the FBMC defect
associated with the 2004 Suzuki and maliciously, oppressively, and/or fraudulently delayed
notification to NHTSA and thus violated federal law.

61. As will be alleged below, Defendants SMC and SMAI delayed the recall of the subject
GSX-Rs for financial reasons, putting their profits before the safety of the riders of their
motorcycles as well as the general public and/or pedestrians who could be injured by riders of their
motorcycles.

62. Even after Defendants SMC and SMAI recognized the defective FBMC and
associated problems, and well before issuing the Untimely NHTSA Notification, Defendant SMC
quietly redesigned the FBMC for the new and forthcoming generation of GSX-Rs, but kept this
hidden so as not to alert NHTSA.

63. In as much as employees and/or agents of Defendants SMC and SMAI engaged in
the cover-up of the defective FBMC, and thus, the nondisclosure to NHTSA of the front brake
problems identified in the Untimely NHTSA Notification, at the same time, the officers, and/or
directors, and/or managing agents of Defendants SMC and SMAI knowingly participated in the
cover-up and/or delay and thereby condoned, ratified, or consented to the egregious conduct.

64. In Defendants SMC and SMAI’s Untimely NHTSA Notification, dated October 18,
2013, Defendants SMC and SMAI advise NHTSA that the first report of the front brake problem
was received in May 2009. This statement by Defendants SMC and SMAI to the United States
government, via NHTSA, is incorrect. The first known front brake problem actually occurred in
Germany in March 2007, almost two (2) years earlier, with a GSX-R, and Defendant SMC received
a report on May 15, 2007. The March 2007 incident is internally acknowledged by Defendant SMC

as the first report.

9
COMPLAINT FOR DAMAGES — PERSONAL INJURY

 

 

 
THE SIMON LAW GROUP, LLP

34 Hermosa Ave.
Hermosa Beach, CA 90254

Tel: 855-855-8910 ~ Fax: 855-855-8910

Case 8:2

Coc OD Oo YN DH A BP WD He

BR BRO KN NY KR ND ND BRD ORD OO ee ea eee
oo YN DB NA FF WD NY | SF OD CO HID DB WwW BR WD HO &

D-cv-01911-DOC-DFM Document 1-1 Filed 10/02/20 Page 11 of 25 Page ID #:22

65. | However, the 2007 brake incident and several other cases tied to the subject GSX-R
front brake problem were not included in Defendants SMC and SMAT’s official chronology of events
in the untimely NHTSA notification.

66. In Defendants SMC and SMAI’s Untimely NHTSA Notification, said Defendants
were not forthright with NHTSA. Defendants SMC and SMAI advised NHTSA, through the
Untimely NHTSA Notification, that there were no reports of injuries. However, Defendants SMC
and SMAI were aware of at least one case where there was a loss of front brake pressure with the
rider crashing into a guard rail. This information was, in fact, provided by American Suzuki Motor
Corporation (which essentially became SMAI at a later date) to Defendant SMC in or around
November 2012, almost one (1) year prior to the Untimely NHTSA Notification.

67. Defendant SMC’s design department insisted that the front brake issues were not
safety issues because: (i) the loss of brake pressure occurred gradually over a long period of time
and not while the vehicle was moving, and (ii) the motorcycle user can detect the brake pressure
loss by doing a pre-operation inspection. In direct contrast, Defendant SMC was aware of at least
five (5) cases where front brake pressure was lost while the motorcycle was moving. Additionally,
Defendant SMC was also aware, based on a survey of Defendant SMC’s employees in April 2013,
and through the observations of Defendant SMC’s employees in the company parking lot in or
around June 2013, that all users do not test the front brakes before operating the Suzuki
motorcycles.

68. In 2011 — 2012, American Suzuki Motor Corporation, a then wholly owned
American subsidiary corporation of Defendant SMC, recognized that the front brake
failures/deficiencies were serious safety issues. American Suzuki Motor Corporation possessed a
greater sense of urgency about the subject GSX-R front brake problems than Defendant SMC.
American Suzuki Motor Corporation urged Defendant SMC to do more to investigate the front
brake issue and act quickly.

69. In November 2011, almost two (2) years prior to the Untimely NHTSA Notification,

a report from American Suzuki Motor Corporation described the problem as an issue of sudden

10
COMPLAINT FOR DAMAGES — PERSONAL INJURY

 

 

 
Case 8:2

Hermosa Beach, CA 90254
Tel: 855-855-8910 ~ Fax: 855-855-8910

THE SIMON LAW GROUP, LLP
34 Hermosa Ave.

oOo OD OO NN DO OH BP WD Ne

NN RD DD DD DD DD DD eee eee ee
ao nN DH UN BP WY NH | DB Oo ee ID DH HD BF WD He

 

D-cv-01911-DOC-DFM Document 1-1 Filed 10/02/20 Page 12o0f25 Page ID#:23

brake pressure loss. Further, the same report discusses from the field that bleeding the front brakes
on the GSX-R solves the problem on the spot but the problems reoccur after a few days.

70. In December 2012, the vice president of American Suzuki Motor Corporation
advised Defendant SMC, who was visiting the United States through an SMC employee, that the
front brake problem was very dangerous, that it was a recall matter, and that it was a matter which
affects people’s lives.

71. In February 2013, American Suzuki Motor Corporation advised Defendant SMC that
United States Suzuki dealerships were concerned about liability (possibility of lawsuits) because
the dealerships were aware that bleeding the front brake system, alone, does not solve the problem
with the front brakes, and the problem could reoccur, but that bleeding was what they were told to
do when problem motorcycles were brought in for repair.

72. As early as September 2012, over one (1) year prior to the Untimely NHTSA
Notification, Defendant SMC, through its design department, was aware that the location of the
reservoir port on the GSX-R’s, including the 2004 Suzuki motorcycle at issue, (horizontally on the
side of the front brake master cylinder) was a factor causing the front braking problem. Quietly,
Defendant SMC, without notifying NHTSA, made a decision to change the position of the port on
the front brake master cylinder in the forthcoming next model GSX-R. In this regard, Defendant
SMC decided to change the design of the FBMC for the next upcoming generation of GSX-R models,
but intentionally refused to officially undertake any remedies/notifications to NHTSA about the
existing GSX-R vehicles, currently in the market.

73, Some seven (7) months prior to the Untimely NHTSA Notification, an email dated
March 15, 2013, indicates that Defendant SMC did not attempt to recover as many problem GSX-
Rs as possible to facilitate the cause investigation due to the desire for secrecy.

74. Instead, Defendant SMC operated on the belief that it should not arouse suspicion
in customers and dealers. The same email also advises that the recovery rate will increase if a
bulletin is issued, but that the bulletin regarding the redesign of the FBMC cannot be issued to the
public because it must be submitted to NHTSA. This evidences intentional conduct by Defendant

SMC to cover up the known brake defect on the subject GSX-R for reasons of profit.

ll
COMPLAINT FOR DAMAGES — PERSONAL INJURY

 

 
THE SIMON LAW GROUP, LLP

Case 8:2

34 Hermosa Ave.
Hermosa Beach, CA 90254

Tel: 855-855-8910 — Fax: 855-855-8910

oO OO SN DB WA FF WY WH

BS BO NY BR DO DD DN RO Rm wee
Oo AN Nn HW FP W NYO | DBD OBO CO NDT WB HR BP WO YP KH CO

 

 

Q-cv-01911-DOC-DFM Document 1-1 Filed 10/02/20 Page 13o0f 25 Page ID#:24

75. As further evidence of intentional conduct to cover up and delay the recall of the
FBMC problems on the subject GSX-Rs, a draft service manual bulletin about GSX-R750L4 and
GSX-R600M (new generation GSX-R models) described a design change in the structure of the
new front brake master cylinder. Defendant SMC was concerned that, if the bulletin was issued, a
copy would be sent to NHTSA and it would be clear that the structure of the FBMC was changed
while the recall was delayed. Intentionally, Defendant SMC made a decision to withhold the issue
of the bulletin about the FBMC changes for the new GSX-R models.

76. As early as September 2012, years before Plaintiff was injured in the Collision,
Defendant SMC’s design department made a decision to change the location of the FBMC reservoir
port for the next forthcoming generation of GSX-Rs claiming the change was solely for
improvement. However, Defendants SMC and SMAI did not issue a recall on the existing FBMCs,
which were in the market, until October 2013.

77. In February 2013, years before the Collision, a management level employee of
Defendant SMC advised that the recall could not be conducted in the spring because Suzuki dealers
in the United States are extremely busy. Thus, the Suzuki dealers would be busy with the sales
season, and the sales of Defendant SMC’s products (which are imported by Defendant SMAI) would
be adversely affected by the recall. Accordingly, the recall must be delayed.

78. Years before the Collision, in March 2013, Defendant SMC visited Nissin’s (the brake
manufacturer’s) plant in China and discovered issues with respect to the front brake piston in the
FBMC.

79. | The FBMC piston, on the subject GSX-R, undergoes a coating process before the
front brake system is assembled. In the production process, Defendant SMC discovered that air
pockets were forming in the spring hole of the FBMC piston leaving an exposed and uncoated area.

80. | Eventhough Defendants SMC and SMAI were aware of this problem as early as May
2013, and ultimately made decisions to rectify the front brake piston coating problem, Defendants
SMC and SMAI still did not issue the Untimely NHTSA Notification (through SMAI) until October

2013, some six (6) months later.

12
COMPLAINT FOR DAMAGES — PERSONAL INJURY

 
Case 8:2

Hermosa Beach, CA 90254
Tel: 855-855-8910 — Fax: 855-855-8910

THE SIMON LAW GROUP, LLP
34 Hermosa Ave

mo OD A YN DB HW BP WY NY eK

BO NYO CN KN NY BD DD DR DR Om eee
oOo NO MH BR WY NY | CO Oo CO HS DO rT BP DY NY eS

(

 

)-cv-01911-DOC-DFM Document 1-1 Filed 10/02/20 Page 14 of 25 Page ID #25

81. Internal SMC documents indicate that, in 2011 - 2013, despite knowing of a
structural FBMC defect, Defendant SMC, deceptively, sought to blame the riders of its motorcycles
for the issue by pinning the brake problems on poor bleeding and/or maintenance. This is
malicious, oppressive, and/or fraudulent conduct on the part of Defendant SMC.

82. In an email exchange between SMC management in April 2013, after Defendant
SMC knew of the FBMC defect, but long before the Untimely NHTSA Notice, an SMC manager /
officer acknowledges that the FBMC defect was a serious safety issue. He further acknowledges that
an active response and recall is warranted. He notes, however that the public and dealers believe
that this is a maintenance issue and are unaware of true nature of defect. He then goes on to conduct
a cost-benefit analysis of conducting a recall, in hight of the fact that the motorcycle riding and
purchasing public does not know that there is anything structurally wrong with the FBMC of Suzuki
GSX-Rs. He describes the legal consequences of not conducting a recall. However, he also lists a
number of merits of not conducting a recall, and demerits of conducting recall. In doing so, he states
that if a recall is not implemented “Suzuki will not incur costs.” As negative effects of conducting a
recall he notes, inter alia, (1) enormous costs, (2) lawsuits for past accidents, (3) effects on race
sponsorships, and (4) deterioration of Suzuki’s sale image. As alleged above, a recall was not
conducted until several months later, evidencing a delay of the recall, in violation of federal law,
which was undertaken for financial motives at the risk of motorcycle riders, like the Plaintiff, who
were unaware of the FBMC defect.

83. Nissin, the brake manufacturer, met with Defendant SMC executives on August 9,
2013, to discuss the FBMC braking deficiencies. At this time Defendant SMC and SMAI delayed
notification of the defect to NHTSA, permitting Nissin more time, Nissin advising SMC that it was
not convinced that the recall was logical.

84. In addition, Nissin further requested that Defendant SMC provide until the end of
December 2013 to conduct more tests, and Defendant SMC agreed even though Defendant SMC
was aware that the front brake issues affected the life, safety and rights of persons exposed to the

defective FBMCs on the subject GSX-Rs.

13
COMPLAINT FOR DAMAGES — PERSONAL INJURY

 

 
THE SIMON LAW GROUP, LLP

34 Hermosa Ave.
Hermosa Beach, CA 90254
Tel: 855-855-8910 — Fax: 855-855-8910

Case 8:2

oO Se SN DH A PP WY YH

NO NO NO HN KN NO BR RO Rw Owe eee
oOo NN DBD UH FP WD NH KH DBD Oo Ce YD DH A BP WD HO & OO

 

D-cv-01911-DOC-DFM Document 1-1 Filed 10/02/20 Page 15o0f25 Page ID #:26

85. Even though Nissin was pushing for a delay or total avoidance of the NHTSA recall,
Defendants SMC and SMAI were simultaneously motivated by financial gain.

86. | Defendants SMC and SMAI intentionally delayed the recall beyond the spring of
2013 so as not to interfere with sales of Suzuki units during the peak sales season, and thereby
reduce their income. This is malicious, oppressive, and/or fraudulent conduct on the part of SMC
and SMAI.

87. Defendants SMC and SMAI failed to comply with federal law by untimely issuing the
Untimely NHTSA Notification, even after the China trip where problems were discovered in the
coating process. As a manufacturer (SMC) and importer (SMAI), both Defendants were required
under NHTSA’s regulatory scheme to timely issue a notification to NHTSA. They both failed to do
so, all the while knowing that the dangerous, safety-related defect would be detrimental to human
lives if not addressed, and said failure was malicious, oppressive, and/or fraudulent conduct.

88. Defendant SMC knew for almost two (2) years prior to the Untimely NHTSA
Notification that bleeding the brakes by dealers or owner/operators would not remedy the defect
but continued to pursue this course of action/blame the customer until the end. This is malicious,
oppressive, and/or fraudulent conduct on the part of SMC.

89. | Defendant SMC redesigned the FBMC months and months before the Untimely
NHTSA Notification, but kept it quiet so as not to arouse suspicion by customers and NHTSA. This
is malicious, oppressive, and/or fraudulent conduct on the part of SMC.

90. SMCand SMAI knew that their failure to notify NHTSA and the public of the FBMC
defect alleged above, and their other acts and omissions described in this Count, were wrongful
conduct.

91. SMC and SMAI knew that there was a high probability that its failure to notify
NHTSA and the public of the FBMC defect alleged above, and their other acts and omissions
described in this Count, would result in injury or death to people riding GSX-R’s, including the
Plaintiff.

92. | SMC and SMAT knew that there was a high probability that its failure to notify
NHTSA and the public of the FBMC defect alleged above, and their other acts and omissions

14
COMPLAINT FOR DAMAGES — PERSONAL INJURY

 

 

 
Case 8:2

Hermosa Beach, CA 90254
Tel: 855-855-8910 — Fax: 855-855-8910

THE SIMON LAW GROUP, LLP
34 Hermosa Ave.

eo Aa JN WBN A FP WY LH

No NO PO NO VN KN BD DD RD mm ee ene
a SN DN UN FR WY NY —§ FD Oo Se HN DO OH FPF WY NY KF CO

)-cv-01911-DOC-DFM Document 1-1 Filed 10/02/20 Page 16 of 25 Page ID#:27

described in this Count, would result in injury or death to citizens and/or pedestrians by people
riding GSX-R’s when their front brake became ineffective or inoperative.

93. The failure of SMC and SMAI to notify NHTSA and the public of the FBMC defect
alleged above, and their other acts and omissions described in this Count, was conduct so reckless
or wanting in care that it constituted a willful and knowing disregard of the rights or safety of others.

94. The aforementioned conduct, of the officers and/or managers and/or officials
and/or employees and/or agents of Defendants SMC and SMAI, as well as the corporate entities of
Defendants SMC and SMAI, evidence malicious, oppressive, and/or fraudulent conduct, to which
all of the aforementioned participated, which ultimately resulted in damage to Plaintiff.

95. Based upon the foregoing, Defendants SMC and SMAI are liable for punitive
damages to Plaintiff in an amount to be determined by the jury.

PRAYER FOR RELIEF
WHEREFORE, plaintiff prays for judgment in his favor and against each of the defendants,
as follows:
1, General damages according to proof at the time of trial;
2. Medical and other special damages, past, present and future, according to proof at
the time of trial;
Loss of earnings and loss of earning capacity, according to proof at the time of trial;
For punitive damages, according to proof at the time of trial;

Costs of suit incurred herein;

a on FY

For prejudgment interest as may be applicable under the law and facts, including
pursuant to sections 3287, 3288, and 3291 of the Civil Code, and section 998 of the
Code of Civil Procedure; and,

7. For such other and further relief as the court may deem just and proper.

DATED: February 5, 2020 The Simon Law Group, LLP

By: Yr

avis E. Davis, Esq7
Attorneys for Plaintiff, Erriton Hall

15
COMPLAINT FOR DAMAGES ~— PERSONAL INJURY

 

 

 
Case 8:2

Hermosa Beach, CA 90254
Tel: 855-855-8910 ~ Fax: 855-855-8910

THE SIMON LAW GROUP, LLP
34 Hermosa Ave.

So Oo SN DO OH BR WD NY

Oo NY wo YO DN NO NDR RD mm
ao NN UN FF WN KF OD GO Ge ND DH NH BP WwW NY KS

 

)-cv-01911-DOC-DFM Document 1-1 Filed 10/02/20 Page17of25 Page ID #:28

AJURY TRIAL IS HEREBY DEMANDED
TO THE CLERK OF THE COURT:
PLEASE TAKE NOTICE that Plaintiff, ERRITON HALL hereby demands trial by jury in

the above-entitled matter.

DATED: February 5, 2020 The Simon Law Group, LLP

yoo VO
a Travis E. Davis, Esq.

Attorneys for Plaintiff, Erriton Hall

16
COMPLAINT FOR DAMAGES — PERSONAL INJURY

 

 
Case 8:20-cv-01911-DOC-DFM Document 1-1 Filed 10/02/20 Page 18 of 25 Page ID #:29

Electronically Filed by Superior Court of California, County of Orange, 02/07/2020 12:41:46 PM.
30-2020-01130663-CU-PL-CJC - ROA # 3 - DAVID H. YAMASAKI, Clerk of the Court By Jessica Edwards, Deputy Glety

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address): FOR COURT USE ONLY
— Robert T. Simon, Esq. SBN 338095: Travis, E. Davis, Esq. SBN 291776

Edwin Hong, Esq. SBN: 325586
The Simon Law Group, LLP
1327 N. Broadway, Santa Ana, CA 92706

reLerHone no: 855-855-8910 raxno: 714-916-5051
ATTORNEY FOR (vame): Plaintiff, Erriton Hall
SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE

street aDpress: 700 W. Civic Center Drive
MAILING ADDRESS:

cry anozpcooe: Santa Ana, CA 92702
srancuname: Central Justice Center

 

 

 

 

CASE NAME: °
Erriton Hall v. Suzuki Motor Corporation, et al.
CIVIL CASE COVER SHEET ~ Complex Case Designation CASE NUMBER:
¥ 30-2020-01130663-CU-PL-CJC
Unlimited [_] Limited [ counter (C) Joinder
(Amount (Amount JUDGE:
demanded demanded is Filed with first appearance by defendant * > Judge Walter Schwarm
exceeds $25,000) $25,000 or less) (Cal. Rules of Court, rule 3.402) DEFT:

 

 

 

ltaems 1-6 below must be completed (see. instructions on page 2).

1. Check one box below for the case type that best describes this case:

Auto Tort Contract Provistonally Complex Civil Litigation
Auto (22) Breach of contractwwarranty (06) (Cal. Rutes of Court, rules 3.400-3.403)
Uninsured motorist (46) Rule 3.740 collections (09) _ Antitrust(Trade regulation (03)

Other PI/PO/WD (Personal Injury/Property Other collections (09) Constructiag defect (10)

 

OOOU0

 

 

 

Damage/Wrongful Death) Tort Insurance coverage (18) Mass tort (40)
Asbestos (04) Other contract (37) (_] securities litigation (28) .
[LY] Product tiabitty (24) Real Property (J EnvironmentalToxic tort (30)
Medical malpractice (45) {J Eminent domaininverse [7] insurance coverage claims arising from the
Other PUPD/WD (23) . condemnation (14) above listed provisionally complex case
Non-PI/PD/WD (Other) Tort (] wrongful eviction (33) types (41)
Business tort/unfair business practice (07) (_] other reat property (26) Enforcement of Judgment
T) civit rights (08) Unlawful Detainer C_] Enforcement of judgment (20)
| Defamation (13) {_] Commercial (31) ‘ Miscellaneous Civil Complaint
[_] Fraud (16) (—] Residential (32) ([] rico (27)
mm Intellectual property (19) CJ Drugs (38) | Other complaint (not specified above) (42)
Professional negligence (25) Judicial Review Miscallaneous Civil Petition
Other non-PI/PD/WD tort (35) Asset forfeiture (05) Partnership and corporgle governance (21)
Employment : CJ Petition re: arbitration award (11) C_] Other petition (not specified above) (43) ;
Wrongful termination (36) CI Writ of mandate (02)
[__] other employment (15) [] Other judicial review (39) $y *

 

2. Thiscase L_Jis [LY] isnot complex under rute 3.400 of the California Rules of Court. If the case is complex, mark the
factors requiring exceptional judicial management

a. CJ Large number of separately represented parties d. CJ Large number of witnesses

b.£_] Extensive motion practice raising difficultor novel —e. CO Coordination with related actions pelding in one or more courts
issues that will be time-consuming to resolve in other counties, states, or countries, or in a federal court

c. | Substantial amount of documentary evidence f. = Substantial postjudgment judicial supervision

Remedies sought (check ail that apply): akX_] monetary bC_] nonmonetary; declaratory or injunctive relief —c. C_Jopunitive
Number of causes of action (specify):

This case | is isnot aclass action suit.

6. [f there are any known related cases, file and serve a notice of related case. (You may use form CM-015,)

Date: February 6, 2020
Travis E. Davis

apo

 
 
 
   

ee

{TYPE OR PRINT NAME} {SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
NOTICE

e Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
in sanctions.

® File this cover sheet in addition to any cover sheet required by local court rule.

@ If this case is complex under rule 3.400 et seq. of the Califomia Rules of Court, you must serve a copy of this cover sheet on all
other parties to the action or proceeding.

* Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.

 

 

age 1 of
Form Adopted for Mandatory Use Cai. Rides of Cou, culas 2.30, 3.220, 3.400-3.403, 3.740,
Judicial Council of Caffomia CIVIL CASE COVER SHEET

Cal. Standards of Judicial Administration, std. 3.10
CM-010 [Rev. July 1, 2007] www.courtinfo.ca.gov
Case 8:20-cv-01911-DOC-DFM Document 1-1 Filed 10/02/20 Page 19 of 25 Page ID #:30

CM-010
INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET

To Plaintiffs and Others Filing First Papers. !f you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
Statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Faifure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the Califomia Rules of Court.

To Parties in Rule 3.740 Collections Cases. A "collections case” under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attomey's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case dees not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management mules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.

To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under nule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that

the case is complex.

Auto Tort
Auto (22)-Personal Injury/Property
Damage/Wrongful Death
Uninsured Motorist (45) (if the
case involves an uninsured
motorist claim subject to
arbitration, check this item
instead of Auto)
Other PI/PDAWD (Personal Injury/
Property Damage/Wrongful Death)
Tort
Asbestos (04)
Asbestos Property Damage
Asbestos Personal Injury/
Wrongful Death
Product Liability (not asbestos or
toxic/environmental) (24)
Medical Malpractice (45)
Medicat Malpractice—
Physicians & Surgeons
Other Professional Health Care
Malpractice
Other PI/PD/WD (23)
Premises Liability (e.g., slip
and fall)
Intentional Bodily tnjury/PDAVD
(€.g., assault, vandalism)
Intentional tnfliction of
Emotional Distress
Negligent Infliction of
Emotional Distress
» Other PI/PDWD
Non-PI/PDAWD (Other) Tort
Business Tort/Unfair Business

CASE TYPES AND EXAMPLES
Contract
Breach of Contract/Warranty (06)
Breach of Rental/Lease
Contract (not unlawful detainer
or wrongful eviction)
Contract/Warranty Breach—Seller
Plaintiff (not fraud or negligence)
Negligent Breach of Contract/
Warranty
Other Breach of ContractAWarranty
Collections (e.g., money owed, open
book accounts) (09)
Collection Case—Seller Plaintiff
Other Promissory Note/Coltections

ase
Insurance Coverage (not provisionally
complex) (18)
Auto Subrogation
Other Coverage

Other Contract (37)
Contractual Fraud
Other Contract Dispute
Real Property
Eminent Domain/Inverse
Condemnation (14)
Wrongful Eviction (33)

Other Real Property (e.g., quiet tittle) (26)
Writ of Possession of Real Property
Mortgage Foreclosure
Quiet Title
Other Reai Property (not eminent
domain, landlordfenant, or
foreclosure)

Unlawful Detalner

Provisionally Complex Civil Litigation (Cal.
Rules of Court Rules 3.400-3.403)
Antitrust/Trade Regulation (03)
Construction Defect (10)
Claims Involving Mass Tort (40)
Securities Litigation (28)
Environmental/Toxic Tort (30)
Insurance Coverage Claims
(arising from provisionally complex
case type listed above) (41)
Enforcement of Judgment
Enforcement of Judgment (20)
Abstract of Judgment (Out of
County)
Confession of Judgment (non-
domestic relations)
Sister State Judgment
Administrative Agency Award
(not unpaid taxes)
Petition/Certification of Entry of
Judgment on Unpaid Taxes
Other Enforcement of Judgment
tS]

Miscollaneous Civil Complaint

RICO (27)
Other Complaint (not specified
above) (42)

Declaratory Relief Only

Injunctive Relief Only (non-
harassment)

Mechanics Lien

Other Commercial Complaint -
Case (non-tort/non-complex)

Other Civil Complaint

. (non-tort/non-complex)
Practice (07) Commercial (31) Miscellaneous Civil Petition
Civil Rights (e.g., discrimination, Residential (32) Partnership and Corporate
false arrest) (not civil Drugs (38) (if the case involves illegal Govemance (21)
harassment) (08) drugs, check this item; otherwise, Other Petition (not specified
Defamation (e.g., slander, libel) report as Commercial or Residential) above) (43)
(43) Judicial Review Civil Harassment
Fraud (16) Asset Forfeiture (05) Workplace Violence
Intellectual Property (19) Petition Re: Arbitration Award (11) Elder/Dependent Adult
Professional Negligence (25) Writ of Mandate (02) Abuse
Lega! Malpractice Writ-Administrative Mandamus Election Contest
Other Professional Malpractice Writ-Mandamus on Limited Court Petition for Name Change
(not medical or legal) Case Matter Petition for Relief From Late
e oe oo ene Tort (35) Writ—Other Limited Court Case Claim
mptoy ; Review Other Civil Petition
Wrongful Termination (36) Other Judicial Review (39)
Other Employment (15) Review of Health Officer Order
Notice of Appeal—Labor
Commissioner Appeals

 

CM-010 [Rev. July 1, 2007]

CIVIL CASE COVER SHEET

Page 2 of 2
Case 8:20-cv-01911-DOC-DFM Document 1-1 Filed 10/02/20 Page 20 of 25 Page ID #31

SUPERIOR COURT OF CALIFORNIA
COUNTY OF ORANGE

ALTERNATIVE DISPUTE RESOLUTION (ADR)
INFORMATION PACKAGE

NOTICE TO PLAINTIFF(S) AND/OR CROSS-COMPLAINANT(S):

Rule 3.221(c) of the California Rules of Court requires you to serve a copy of the
ADR Information Package along with the complaint and/or cross-complaint.

California Rules of Court — Rule 3.221
Information about Alternative Dispute Resolution (ADR)

(a) Each court shall make available to the plaintiff, at the time of filing of the complaint,
an ADR Information Package that includes, at a minimum, all of the following:

(1) General information about the potential advantages and disadvantages of ADR
and descriptions of the principal ADR processes.

(2) Information about the ADR programs available in that court, including citations to
any applicable local court rules and directions for contacting any court © staff
responsible for providing parties with assistance regarding ADR.

(3) Information about the availability of local dispute resolution programs funded
under the Dispute Resolutions Program Act (DRPA), in counties that are
participating in the DRPA. This information may take the form of a list of the
applicable programs or directions for contacting the county’s DRPA coordinator.

(4) An ADR stipulation form that parties may use to stipulate to the use of an ADR
process.

(b) A court may make the ADR Information Package available on its website as longas
paper copies are also made available in the clerk’s office.

(c) The plaintiff must serve a copy of the ADR Information Package on each defendant
along with the complaint. Cross-complainants must serve a copy of the ADR
Information Package on any new parties to the action along with the cross-complaint.

11200 Rev. Dec. 2019 Page 1 of 4
Case 8:20-cv-01911-DOC-DFM Document 1-1 Filed 10/02/20 Page 21 of 25 Page ID #:32

SUPERIOR COURT OF CALIFORNIA
COUNTY OF ORANGE

ADR Information

Introduction.

Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial.
The courts and others offer a variety of Alternative Dispute Resolution (ADR) processes to help people
resolve disputes without a trial. ADR is usually less formal, less expensive, and less time-consuming than
a trial. ADR can also give people more opportunity to determine when and how their dispute will be
resolved.

BENEFITS OF ADR.

Using ADR may have a variety of benefits, depending on the type of ADR process used and the
circumstances of the particular case. Some potential benefits of ADR are summarized below.

Save Time. A dispute often can be settled or decided much sooner with ADR; often in a matter of
months, even weeks, while bringing a lawsuit to trial can take a year or more.

Save Money. When cases are resolved earlier through ADR, the parties may save some of the money
they would have spent on attorney fees, court costs, experts' fees, and other litigation expenses.

Increase Control Over the Process and the Outcome. In ADR, parties typically play a greater role in
shaping both the process and its outcome. In most ADR processes, parties have more opportunity to tell
their side of the story than they do at trial. Some ADR processes, such as mediation, allow the parties to
fashion creative resolutions that are not available in a trial. Other ADR processes, such as arbitration,
allow the parties to choose an expert in a particular field to decide the dispute.

Preserve Relationships. ADR can be a less adversarial and hostile way to resolve a_ dispute. For
example, an experienced mediator can help the parties effectively communicate their needs and point of
view to the other side. This can be an important advantage where the parties have a relationship to
preserve.

Increase Satisfaction. In a trial, there is typically a winner and a loser. The loser is not likely to be
happy, and even the winner may not be completely satisfied with the outcome. ADR can help the parties
find win-win solutions and achieve their real goals. This, along with all of ADR's other potential
advantages, may increase the parties’ overall satisfaction with both the dispute resolution process and the
outcome.

Improve Attorney-Client Relationships. Attorneys may also benefit from ADR by being seen as problem-
solvers rather than combatants. Quick, cost-effective, and satisfying resolutions are likely to produce
happier clients and thus generate repeat business from clients and referrals of their friends and associates.

DISADVANTAGES OF ADR.
ADR may not be suitable for every dispute.
Loss of protections. If ADR is binding, the parties normally give up most court protections, including a

decision by a judge or jury under formal rules of evidence and procedure, and review for legal error by an
appellate court.

L1200 Rev. Dec. 2019 Page 2 of 4
Case 8:20-cv-01911-DOC-DFM Document 1-1 Filed 10/02/20 Page 22 of 25 Page ID #:33

Less discovery. There generally is less opportunity to find out about the other side’s case with ADR
than with litigation. ADR may not be effective if it takes place before the parties have sufficient
information to resolve the dispute.

Additional costs. The neutral may charge a fee for his or her services. If a dispute is not resolved
through ADR, the parties may have to put time and money into both ADR and alawsuit.

Effect of delays if the dispute is not resolved. Lawsuits must be brought within specified periods of
time, known as statues of limitation. Parties must be careful not to let a statute of limitations run out while
a dispute is in an ADR process.

TYPES OF ADR IN CIVIL CASES.

The most commonly used ADR processes are arbitration, mediation, neutral evaluation and settlement
conferences.

Arbitration. In arbitration, a neutral person called an "arbitrator" hears arguments and evidence from
each side and then decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules
of evidence are often relaxed. Arbitration may be either "binding" or "nonbinding." Binding arbitration
means that the parties waive their right to a trial and agree to accept the arbitrator's decision as final.
Generally, there is no right to appeal an arbitrator's decision. Nonbinding arbitration means that the
parties are free to request a trial if they do not accept the arbitrator's decision.

Cases for Which Arbitration May Be Appropriate. Arbitration is best for cases where the parties
want another person to decide the outcome of their dispute for them but would like to avoid the
formality, time, and expense of a trial. It may also be appropriate for complex matters where the
parties want a decision-maker who has training or experience in the subject matter of the dispute.

Cases for Which Arbitration May Not Be Appropriate. If parties want to retain control over how
their dispute is resolved, arbitration, particularly binding arbitration, is not appropriate. In binding
arbitration, the parties generally cannot appeal the arbitrator's award, even if it is not supported by the
evidence or the law. Even in nonbinding arbitration, if a party requests a trial and does not receive a
more favorable result at trial than in arbitration, there may be penalties.

Mediation. In mediation, an impartial person called a "mediator" helps the parties try to reach a mutually
acceptable resolution of the dispute. The mediator does not decide the dispute but helps the parties
communicate so they can try to settle the dispute themselves. Mediation leaves control of the outcome
with the parties.

Cases for Which Mediation May Be Appropriate. Mediation may be particularly useful when
parties have a relationship they want to preserve. So when family members, neighbors, or business
partners have a dispute, mediation may be the ADR process to use. Mediation is also effective when
emotions are getting in the way of resolution. An effective mediator can hear the parties out and help
them communicate with each other in an effective and nondestructive manner.

Cases for Which Mediation May Not Be Appropriate. Mediation may not be effective if one of the
parties is unwilling to cooperate or compromise. Mediation also may not be effective if one of the
parties has a significant advantage in power over the other. Therefore, it may not be a good choice if
the parties have a history of abuse or victimization.

Neutral Evaluation. In neutral evaluation, each party gets a chance to present the case to a neutral
person called an "evaluator." The evaluator then gives an opinion on the strengths and weaknesses of
each party's evidence and arguments and about how the dispute could be resolved. The evaluator is

L1200 Rev. Dec. 2019 Page 3 of 4
Case 8:20-cv-01911-DOC-DFM Document 1-1 Filed 10/02/20 Page 23 0f 25 Page ID #34

often an expert in the subject matter of the dispute. Although the evaluator's opinion is not binding, the
parties typically use it as a basis for trying to negotiate a resolution of the dispute.

Cases for Which Neutral Evaluation May Be Appropriate. Neutral evaluation may be most
appropriate in cases in which there are technical issues that require special expertise to resolve or
the only significant issue in the case is the amount of damages.

Cases for Which Neutral Evaluation May Not Be Appropriate. Neutral evaluation may not be
appropriate when there are significant personal or emotional barriers to resolving the dispute.

Settlement Conferences. Settlement conferences may be either mandatory or voluntary. In both types
of settlement conferences, the parties and their attorneys meet with a judge or a neutral person called a
"settlement officer" to discuss possible settlement of their dispute. The judge or settlement officer does
not make a decision in the case but assists the parties in evaluating the strengths and weaknesses of the
case and in negotiating a settlement. Settlement conferences are appropriate in any case where
settlement is an option. Mandatory settlement conferences are often held close to the date a case is set
for trial.

ADDITIONAL INFORMATION.

In addition to mediation, arbitration, neutral evaluation, and settlement conferences, there are other types
of ADR, including conciliation, fact finding, mini-trials, and summary jury trials. Sometimes parties will try
a combination of ADR types. The important thing is to try to find the type or types of ADR that are most
likely to resolve your dispute.

To locate a dispute resolution program or neutral in your community:

e Contact the California Department of Consumer Affairs, Consumer Information Center, toll free, at
1-800-852-5210

* Contact the Orange County Bar Association at (949) 440-6700

* Lookinthe telephone directories under “Arbitrators” or “Mediators”

Low cost mediation services are provided under the Orange County Dispute Resolution Program Act
(DRPA). For information regarding DRPA, contact:

e OC Human Relations (714) 480-6575, mediator@ochumanrelations.org
e Waymakers (949) 250-4058

For information on the Superior Court of California, County of Orange court ordered arbitration program,
refer to Local Rule 360.

The Orange County Superior Court offers programs for Civil Mediation and Early Neutral Evaluation
(ENE). For the Civil Mediation program, mediators on the Court’s panel have agreed to accept a fee of

$300 for up to the first two hours of a mediation session. For the ENE program, members of the Court’s
panel have agreed to accept a fee of $300 for up to three hours of an ENE session. Additional
information on the Orange County Superior Court Civil Mediation and Early Neutral Evaluation (ENE)
programs is available on the Court’s website at www.occourts.org.

L1200 Rev. Dec. 2019 Page 4 of 4
Case 8:20-cv-01911-DOC-DFM Document i-1 Filed 10/02/20

Page 24 of 25 Page ID #:35

 

ATTORNEY OR PARTY WITHOUT ATTORNEY: STATE BAR NO.:

NAME:

FIRM NAME:

STREET ADDRESS:

CITY: STATE: ZIP CODE:
TELEPHONE NO.: FAX NO..

E-MAIL ADDRESS:

ATTORNEY FOR (name):

 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE

JUSTICE CENTER:

(1 Central - 700 Civic Center Dr. West, Santa Ana, CA 92701-4045

O Civil Complex Center - 751 W. Santa Ana Blvd., Santa Ana, CA 92701-4512

C) Harbor — Newport Beach Facility — 4601 Jamboree Rd., Newport Beach, CA 92660-2595
O) North — 1275 N. Berkeley Ave., P.O. Box 5000, Fullerton, CA 92838-0500

(J West ~ 8141 13" Street, Westminster, CA 92683-4593

 

PLAINTIFF/PETITIONER:

DEFENDANT/RESPONDENT:

FOR COURT USE ONLY

For your protection
and privacy, please
press the Clear This
Form button after you
are done printing this
form.

 

ALTERNATIVE DISPUTE RESOLUTION (ADR) STIPULATION

 

CASE NUMBER:

 

 

 

Plaintiff(s)/Petitioner(s),

 

 

and defendant(s)/respondent(s),

 

 

agree to the following dispute resolution process:

[_] Mediation

[_] Arbitration (must specify code)
[_] Under section 1141.11 of the Code of Civil Procedure
[_] Under section 1280 of the Code of Civil Procedure

[_]Neutral Case Evaluation

The ADR process must be completed no later than 90 days after the date of this Stipulation or the date the case

was referred, whichever is sooner.

[_]I have an Order on Court Fee Waiver (FW-003) on file, and the selected ADR Neutral(s) are eligible to

provide pro bono services.

[| |The ADR Neutral Selection and Party List is attached to this Stipulation.

We understand that there may be a charge for services provided by neutrals. We understand that participating in
an ADR process does not extend the time periods specified in California Rules of Court, rule 3.720 et seq.

Date:

 

(SIGNATURE OF PLAINTIFF OR ATTORNEY) (SIGNATURE OF PLAINTIFF OR ATTORNEY)

Date:

 

(SIGNATURE OF DEFENDANT OR ATTORNEY) (SIGNATURE OF DEFENDANT OR ATTORNEY}

 

 

Approved for Optional Use
L1270 (Rev. March 2019)

ALTERNATIVE DISPUTE RESOLUTION (ADR) STIPULATION

California Rules of Court, rule 3.221
Case 8:20-cv-01911-DOC-DFM Document 1-1 Filed 10/02/20 Page 25of 25 Page ID #:36

PERSONAL SERVICE ON

HAR 05 2020

R. HERNANDEZ

WA
